DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 11 objected to because of the following informalities:  
Re claim 3, it is recommended the 2nd paragraph be amended: "responsive to the charge level…" to correct grammar.
Re claim 11, it is recommended the 5th line be amended: "a controller configured to perform a method" or other similar language to prevent the subsequent limitations from being misinterpreted as non-limiting intended use of the controller.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (EP2052942A1; specific reference is made to attached English machine translation).
Re claim 1, Keller teaches a method for controlling a gate crossing mechanism (barrier system <20>, see Keller: [0005], Figs. 1-6), the method comprising: 
detecting a loss of power to a motor (drive motor <30>) of the gate crossing mechanism, the motor being operably coupled to a gate (barrier arm <25>) of the gate crossing mechanism (see Keller: [0005], [0008], regarding barrier closing to safety position in response to power failure, and [0030-0034], Figs. 4, 5B-6A regarding relay <K1> activation to control corresponding switches <K1.1,K1.2> dependent on presence of voltage Uactive from external voltage supply line <11> as applied to motor power circuitry of Fig. 4, i.e. the circuitry detects loss of external voltage supply to motor circuitry if Uactive is removed); and 
responsive to detecting the loss of the power, providing, by at least one supercapacitor (energy store <35> comprising supercapacitor, see Keller: [0027], Figs. 3-6), power to the motor to initiate the gate moving from an open position to a closed position (see Keller: [0005], [0008], [0030-0034], Figs. 4, 5B-6A regarding barrier closing to safety position in response to power failure from open position state shown in Fig.5B which is maintained by presence of Uactive, removal of Uactive/loss of external power resulting in deactivation of <K1> and switching <K1.1,K1.2> as seen in Fig. 6A to drive motor from energy store to the safety closed position). See Keller: [0005], [0008], [0010-0014], [0020-0027], [0030-0036], Figs. 1-7.
Re claim 11, Keller teaches a gate crossing mechanism (barrier system <20>, see Keller: [0005], Figs. 1-6) comprising: 
a gate (barrier arm <25>); 
a motor (drive motor <30>) operably coupled to the gate; 
a supercapacitor (energy store <35> comprising supercapacitor, see Keller: [0027], Figs. 3-6); and 
a controller (remote control circuits <51-53>, relay <K1>, see Keller: [0030-0031], Fig. 4) for performing a method, the method comprising: 
detecting a loss of power to the motor (see Keller: [0005], [0008], regarding barrier closing to safety position in response to power failure, and [0030-0034], Figs. 4, 5B-6A regarding relay <K1> activation to control corresponding switches <K1.1,K1.2> dependent on presence of voltage Uactive from external voltage supply line <11> as applied to motor power circuitry of Fig. 4, i.e. the circuitry detects loss of external voltage supply to motor circuitry if Uactive is removed); and 
responsive to detecting the loss of the power, providing, by the supercapacitor, power to the motor to initiate the gate moving from an open position to a closed position (see Keller: [0005], [0008], [0030-0034], Figs. 4, 5B-6A regarding barrier closing to safety position in response to power failure from open position state shown in Fig.5B which is maintained by presence of Uactive, removal of Uactive/loss of external power resulting in deactivation of <K1> and switching <K1.1,K1.2> as seen in Fig. 6A to drive motor from energy store to the safety closed position). See Keller: [0005], [0008], [0010-0014], [0020-0027], [0030-0036], Figs. 1-7, and also similarly discussion of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Bryla (US2019/0131818).
Re claims 2-3, Keller teaches the method of claim 1, and generally discloses recharging of the supercapacitor by DC voltage source when it is present (see Keller: [0030], [0036], Fig. 4), but does not explicitly discuss manner of power source used to power the system/recharge the supercapacitor or specific charge threshold control. Bryla, however, teaches that it is known in the art of supercapacitor backup power supply systems for operating a motorized device for the system (see Bryla: [0022], [0024], [0037]) to comprise components and operations comprising: subsequent to restoration of the power, recharging the at least one supercapacitor using a battery (see Bryla: [0036], [0044], Figs. 2, 4 regarding power sources <100,300,306> comprising electrochemical cells, i.e. battery) until the at least one supercapacitor has a charge level at least equal to a high charge threshold (Bryla: second voltage threshold); responsive the charge level of the at least one supercapacitor dropping below a low charge threshold (Bryla: first voltage threshold), recharging the at least one supercapacitor using a voltage supply derived from a gate controller (see Bryla: [0038-0040], [0044], Figs. 2, 4 regarding corresponding voltage regulators <102/310> and balancing circuits <106/312>, i.e. voltage controller, for providing voltage for recharging supercapacitor energy storage) until the at least one supercapacitor has the charge level at least equal to the high charge threshold (see Bryla: [0028-0029], [0041-0043], [0046], [0048-0052], Figs. 2-5 regarding subsequent to failure of one or both sources and/or when supercapacitor is below first voltage threshold, recharging the supercapacitors using voltage regulator and balancing circuit until it reaches second voltage threshold). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller to incorporate the teachings of Bryla by providing known arrangement and operation to charge supercapacitor backup power supply by corresponding battery power source with power controller and charged in accordance with corresponding charge thresholds as recited for purposes of providing known equivalent means for maintaining supercapacitor backup power supply power levels sufficient to provide backup power to desired load requirement (see Bryla: [0028-0029], [0036], [0043], [0046], [0048-0052]).
Re claims 7-10, Keller teaches the method of claim 1, but does not explicitly discuss further details of arrangement of the supercapacitor energy storage or how its charging is managed. Bryla, however, teaches that it is known in the art of supercapacitor backup power supply systems for operating a motorized device for the system (see Bryla: [0022], [0024], [0037]) to comprise components and operations such that the at least one supercapacitor comprises a plurality of supercapacitors, wherein the plurality of supercapacitors are arranged in series (see Bryla: [0022-0024] regarding using multiple series capacitors/supercapacitors in series for purposes of increasing overall voltage as is also well known in the art); wherein each of the plurality of supercapacitors is electrically coupled to a balancing circuit; wherein the balancing circuit is an active balancing circuit; or wherein the balancing circuit is a passive balancing circuit (see Bryla: [0023], [0039], [0042], [0044], Figs. 2, 4 regarding providing either passive or active balancing circuits <106/312> connected to the series capacitors to ensure balanced voltage between capacitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller to incorporate the teachings of Bryla by using plurality of series supercapacitors as recited for purposes of increasing effective voltage of the capacitive energy storage as required by system/load design and providing associated balancing circuits as recited for purposes of ensuring voltages across the multiple capacitors stay equal/balanced for efficient operation as is also well-known in the art (see Bryla: [0022-0024]).
Re claims 12-13, Keller in view of Bryla teaches the gate crossing mechanism of claim 11, wherein the supercapacitor is a first supercapacitor, the gate crossing mechanism further comprising a second super capacitor arranged in series with the first supercapacitor (see Bryla: [0022-0024] regarding using multiple series capacitors/supercapacitors in series, i.e. including at least a first and second supercapacitor, for purposes of increasing overall voltage as is also well known in the art); wherein the first supercapacitor is electrically coupled to a first balancing circuit and wherein the second supercapacitor is electrically coupled to a second balancing circuit (see Bryla: [0023], [0039], [0042], [0044], Figs. 2, 4 regarding providing balancing circuitry <106/312> connected to each of the series capacitors, i.e. comprising respective balancing circuit portions connected to corresponding first/second capacitors, to ensure balanced voltage between capacitors). See also discussion of claims 7-10 above regarding similar limitations and obviousness reasoning.

Claims 4-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Thompson (EP3226380A1; specific reference is made to portions of attached copy of document).
Re claims 4-6, Keller teaches the method of claim 1 and use of supercapacitor power supply, but does not explicitly discuss providing any safety discharge circuits for the supercapacitor. Thompson, however, teaches it is known in the art of supercapacitor energy storage and backup power supply devices to include corresponding safety circuit and operation comprising: responsive to a discharge button being engaged (see Thompson: [0018], Fig. 2A regarding user operated button to control user-operable switch <164>), discharging the at least one supercapacitor using a discharge circuit (capacitor discharging circuit <160>); wherein the discharge circuit comprises at least one resistor (resistor <162>); wherein the discharge circuit comprises at least one resistor (resistor <162>) and at least one light-emitting diode (charge state LED <166>) that remains illuminated during the discharging (see Thompson: [0018], Fig. 2A regarding user button activated capacitor discharging circuit <160> which discharges supercapacitor power supply through a resistor with LED illuminated until supercapacitors completely discharged). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller to incorporate the teachings of Thompson by providing capacitor safety discharge circuit and operation as recited for purposes of improving safety of the system by allowing for manual discharge of supercapacitors to avoid hazardous electrical discharge and to provide visual indication of the discharge status to user (see Thompson: [0018], Fig. 2A).
Re claims 14-15, Keller in view of Thompson teaches the gate crossing mechanism of claim 11 further comprising: a discharge button (see Thompson: [0018], Fig. 2A regarding user operated button to control user-operable switch <164>) electrically coupled to a discharge circuit (capacitor discharging circuit <160>), the discharge circuit comprising at least one resistor (resistor <162>) and at least one light-emitting diode (LED) (charge state LED <166>); wherein the method further comprises: responsive to the discharge button being engaged, discharging the supercapacitor using the discharge circuit, wherein the at least one LED remains illuminated during the discharging (see Thompson: [0018], Fig. 2A regarding user button activated capacitor discharging circuit <160> which discharges supercapacitor power supply through a resistor with LED illuminated until supercapacitors completely discharged; see discussion of claims 4-6 above regarding similar limitations and obviousness reasoning).

Conclusion
In summary, Keller appears to teach a basic railway gate crossing mechanism which uses supercapacitor to power motor to close the gate when power is lost from another power source. Other similar cited prior art also discloses similar basic use of energy storage devices to power gate/barrier motors when power is lost. The further features currently recited appear also to be known and obvious energy storage/capacitor charge management features obvious to include for their well-known respective beneficial functions. At present it is not apparent what features of the present invention would be considered nonobvious over the prior art. It is recommended that if Applicant believes particular circuit arrangement and operation of particular components uniquely applied to operation of the gate crossing and distinguished from the prior art, such as any special circuit for the power components and how/when particular components are used to power the gate to open/close depending on different power/gate conditions, that Applicant explicitly recite the corresponding circuit components, connection/functional arrangement, and particular manners of operation corresponding to the intended feature with explanation of nonobviousness. Applicant should also consider that claim language is given its broadest reasonable interpretation during examination. Applicant may contact the examiner to discuss the office action or possible amendments as needed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (KR20080010912) also discloses a rail level crossing system with energy storage providing backup power in response to loss of power to operate the gate. See also attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836